Case 1:21-cr-00079-BAH Document 1-1 Filed 01/12/21 Page 1 of 11
Case 1:21-cr-00079-BAH Document 1-1 Filed 01/12/21 Page 2 of 11
Case 1:21-cr-00079-BAH Document 1-1 Filed 01/12/21 Page 3 of 11
Case 1:21-cr-00079-BAH Document 1-1 Filed 01/12/21 Page 4 of 11
Case 1:21-cr-00079-BAH Document 1-1 Filed 01/12/21 Page 5 of 11
Case 1:21-cr-00079-BAH Document 1-1 Filed 01/12/21 Page 6 of 11
Case 1:21-cr-00079-BAH Document 1-1 Filed 01/12/21 Page 7 of 11
Case 1:21-cr-00079-BAH Document 1-1 Filed 01/12/21 Page 8 of 11
Case 1:21-cr-00079-BAH Document 1-1 Filed 01/12/21 Page 9 of 11
Case 1:21-cr-00079-BAH Document 1-1 Filed 01/12/21 Page 10 of 11
        Case 1:21-cr-00079-BAH Document 1-1 Filed 01/12/21 Page 11 of 11




       29.     As such, I respectfully request that the court issue an arrest warrant for LYONS.




                                               ECIAL AGENT JARED T. HORAN
                                             FEDERAL BUREAU OF INVESTIGATION

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
by telephone, this _12th__ day of January, 2021.
                                                                          2021.01.12
                                                                          17:31:29 -05'00'
                                             THE HONORABE G. MICHAEL HARVEY
                                             U.S. MAGISTRATE JUDGE




                                                11
